Citation Nr: 0309563	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  97-31 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for the residuals of cold injury to the feet prior 
to January 12, 1998.

2.  Entitlement to an initial disability rating in 
excess of 30 percent for the residuals of cold 
injury to the right foot after January 12, 1998.

3.  Entitlement to an initial disability rating in 
excess of 30 percent for the residuals of cold 
injury to the left foot after January 12, 1998.

4.  Entitlement to service connection for osteoporosis as 
secondary to service-connected cold injuries to the lower 
extremities.

5.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By way of an October 1996 decision, the RO granted service 
connection for the residuals of frostbite to the feet 
(assigning this disability a 10 percent rating), and denied 
service connection for osteoporosis due to cold injury.  The 
veteran perfected an appeal as to the issue involving a 
higher rating for his residuals of frostbite to the feet with 
an October 1997 VA Form 9.  (Statements on this form, and 
pages attached thereto, also serve as a notice of 
disagreement (NOD) with regard to the issue of service 
connection for osteoporosis.) 

By way of a June 1998 decision, the RO rated the veteran's 
bilateral frozen feet separately, finding that disability 
from the residuals of cold injury in each foot warranted a 
separate 30 percent rating, left and right, effective from 
January 12, 1998.

In August 1998 the RO denied entitlement to a total 
disability rating based upon individual unemployability.  
Subsequently, the veteran perfected an appeal as to this 
issue.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in January 2000.  A copy of 
the transcript of that hearing is of record.

Since the veteran submitted correspondence in October 1997 
that may be construed as a timely NOD to the decision denying 
service connection for osteoporosis, and since he has not 
been sent a statement of the case (SOC), this issue is 
addressed in the REMAND portion of this document.  
Furthermore, based upon a review of the record, the Board 
finds this issue is inextricably intertwined with the issues 
of entitlement to a total rating based upon individual 
unemployability.  Therefore, these matters are addressed in a 
REMAND order at the end of this decision.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).


FINDINGS OF FACT

1.   Prior to January 12, 1998, the veteran's residuals of 
cold injury to the feet did not include persistent moderate 
swelling, tenderness, redness, etc.

2.  Subsequent to January 12, 1998, the residuals of cold 
injury to the feet consist of subjective complaints of 
swelling, numbness, tingling, burning and pain with objective 
evidence of color changes, locally impaired sensation, and 
hyperhidrosis of each foot.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the residuals of 
cold injury to the feet is not warranted for the period prior 
to January 12, 1998.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.104, Diagnostic Code 7122 (1997).

2.  A rating in excess of 30 percent for the residuals of 
cold injury to the right foot is not warranted for the period 
from January 12, 1998. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7122 (2002).

3.  A rating in excess of 30 percent for the residuals of 
cold injury to the left foot is not warranted for the period 
from January 12, 1998. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7122 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.

VA has fully complied with the mandates of the VCAA, and 
well-groundedness is not an issue.  The appellant was 
provided a copy of the decisions denying his claims for 
higher ratings.  By way of a September 1997 SOC, supplemental 
statements of the case (SSOC) dated in June 1998 and January 
2003, and various correspondence from VA, the veteran was 
advised of the controlling law and regulations.  These 
communications informed the veteran of both the new and the 
old criteria for rating the residuals of cold injury.  
Furthermore, they (and specifically the January 2003 SSOC) 
advised him of the changes in duty to assist resulting from 
the VCAA.  Finally, through VA correspondence with the 
veteran, his January 2000 hearing, and the April 2000 Board 
remand, the veteran has been informed of the evidence he must 
show to support his claim for increase, and VA has indicated 
what it will do and has done to aid the veteran in developing 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record includes the veteran's service medical records, 
medical records showing VA and private treatment since 
service, reports of VA medical examinations, a transcript of 
the veteran's hearing, and data submitted by the veteran 
regarding the residuals of cold injury.  There is no 
indication that any pertinent records remain outstanding.  
All notice and duty to assist requirements are met.


Factual Background

While service medical records are negative for treatment of 
frostbite, service department records confirm that the 
veteran was involved in the Chosin Reservoir Campaign in the 
Korean War.  

In an October 1995 addendum to a September 1995 VA 
examination, it was noted that the veteran spoke of his feet 
having been frostbitten.  The physician found that the 
veteran had good vibratory sense and position sense, that 
there was a palpable dorsalis pedis pulse bilaterally, and 
that the feet got kind of reddish in color on dependent 
position.  X-rays of the feet revealed osteoporosis 
consistent with disuse osteoporosis, and no evidence of 
frostbite lesion.

Private medical records show that the veteran was seen in 
April 1996 for complaints of pain in both legs.  Pertinent 
findings included loss of toenails and osteoporosis secondary 
to frostbite or to disuse.

On VA examination in September 1996, the veteran reported a 
history of frostbite to both feet and indicated that he had 
never received any treatment for this problem.  He denied any 
sensitivity to the cold and claimed he had no skin changes on 
the feet except the occasional loss of his toenails (about 
every three years).  He denied feet pain.  Pertinent history 
included a 1994 fracture of the left ankle and a January 1984 
stroke, which left him with residual right sided hemiparesis 
and decreased coordination in the extremities.  Objective 
findings included:  femoral pulses 4/4 bilaterally; popliteal 
pulses 3/4 bilaterally; absent pulses at the posterior tibia 
on the right and the dorsum of the foot bilaterally; 
posterior tibia pulse at 1/4 on the left; no pedal edema; 
hair loss on the lower extremity; feet feeling cool; and deep 
tendon reflexes 3 at the knees and absent at the ankles, 
bilaterally.  The examiner noted that there was no skin 
breakdown on the feet and that there appeared to be a fungal 
involvement in the toenails.  No skin ulcers were noted, 
sensation in the foot appeared to be intact and equal 
bilaterally, and there was no redness or swelling.  The 
diagnoses included history of frostbite. 

In a September 1997 statement, the veteran asserted that the 
residuals of his cold injuries included persistent loss of 
toenails, severe pain and burning in the feet, and redness 
and flaking off of the skin. 

On VA cold injury protocol examination in February 1998, the 
veteran reported that his feet would become cold, and that he 
had severe stiffness followed by complete loss of sensation 
in both feet.  Physical examination revealed that the skin on 
the lower extremity was cold to the touch.  The feet were 
cyanotic blue in coloration when dependent and off-white when 
initially elevated.  There was no edema, and an absence of 
hair growth from the toes to mid-calf, bilaterally.  The skin 
over both feet and ankles was thin and dry, and the nails 
were incomplete with fungal appearance and a thick yellow 
cracking appearance on toes that did regain nail growth.  
Neurological examination revealed a sensory absence to touch 
and pinprick on the soles of the feet and hypersensitivity on 
the dorsum of he feet.  Vascular examination showed a greater 
than five second delay on refill microvascular capillary 
compression testing of both feet.  The diagnoses was: (1) 
bilateral cold thermal injury of the feet with moderate 
microvascular arterial compromise; (2) severe persistent 
neurosensory deficit, both feet, secondary to diagnosis 1; 
(3) loss, proprioception, both feet, secondary to diagnosis 
2; (4) residuals CVA; (5) fungal infection of the toenails 
secondary do diagnosis 1; and (6) severe osteoporosis.
 
During his January 2000 hearing, the veteran testified that 
the residuals of cold injury to the feet included: pain, a 
burning sensation, discoloration, loss of toenails, and 
osteoporosis.  He and his wife indicated that he could only 
walk about a quarter of a block without pain.  

On VA cold injury protocol examination in February 2001, 
current symptoms included bilateral foot numbness and pain, 
particularly at night, and primarily on the plantar aspect 
and on the outside of the foot.  The veteran has had no 
amputation or tissue loss.  Increased pain was noted with 
cold exposure and on rewarming.  It was noted that the 
veteran gets some erythema with cold exposure and that he has 
no hyperhidrosis.  There was no edema.  Changes in the skin 
color were as noted previously.  There was a thinning of the 
skin involving his feet, and the veteran noted numbness, 
tingling and burning on the plantar aspect of the feet.  He 
reported no excessive sweating, and he indicated that he 
receives no current treatment at this time.  Physical 
examination revealed that the skin on the veteran's feet is 
slightly mottled, with the plantar aspect being red-blue-
purple color and the dorsal aspect, intermittently with 
erythema and slight cyanosis of the nail bed.  There is no 
edema.  Temperature immediately after removing socks is 
normal, but the toes cool rapidly.  There is atrophy and 
thinning of the tissue on the plantar aspect of the feet.  
The skin is dry and the texture is smooth and slightly 
atrophical.  There are no ulcerations and no hair growth from 
the sock level down.  There is evidence of fungus with 
whitened changes of the nails.  Sensory examination revealed 
a decreased sensation with a monofilament of the plantar 
aspect of the foot.  Decreased sensation with vibration and 
decreased position sense was also noted.  There is weakness 
of both lower extremities and atrophy of muscles of the lower 
extremities.  Vascular and dorsalis pedis are 1+ bilaterally.  
Left posterior tibialis was 1+.   The examiner was unable to 
palpate a posterior tibialis on the right.  There is no 
specific evidence of Raynaud's.  X-rays showed residuals of a 
fracture and osteoporosis.  The diagnoses included status 
post cold injuries with neurosensory deficit bilaterally and 
microvascular compromise; loss of proprioception of both 
feet, secondary to the cold injury, and osteoporosis, more 
likely than not due to long term tobacco use and not to cold 
injury.    


Law and Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings in the Schedule For 
Rating Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Based on the veteran's service medical records, VA 
examination, and the statements of a private physician, and 
by way of an October 1996 rating decision, the RO granted 
service connection for the residuals of frostbite to the feet 
to include loss of toenails and poor regrowth.  The 
disability was assigned a 10 percent evaluation (under 
Diagnostic Code 7122), effective June 1996.  The veteran 
appealed for a higher rating.  Inasmuch as this is an initial 
rating case on the granting of service connection, different 
percentage ratings (so-called "staged ratings") may be 
assigned for different periods since the effective date of 
service connection, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Effective January 12, 1998, during the pendency of this 
appeal, the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4, was amended with regard to rating 
disabilities of the cardiovascular system that includes 
residuals of frozen feet, now characterized as cold injury 
residuals.  62 Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. 
4.104).  The criteria were again revised effective August 13, 
1998.  
63 Fed. Reg. 37,778-79 (1998).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held, in pertinent part, that, where the law or regulation 
changed after a claim had been filed but before the 
administrative or judicial appeal process had been concluded, 
the version most favorable to the appellant must be applied.  
However, if it is determined that the new criteria is more 
favorable, the new criteria may not be applied for the period 
prior to the revision.  See VAOPGCPREC 3-2000 (April 10, 
2000).  As limited by 38 U.S.C.A. 5110(g),  the effective 
date of any increase assigned under the amended version of 
the rating schedule can be no earlier than the effective date 
of the regulation.

Prior to January 12, 1998, the residuals of cold injury to 
the feet must be evaluated under 38 C.F.R. Part 4, 4.110, 
Diagnostic Code 7122 (1997), which provided that a 10 percent 
rating is assigned for unilateral or bilateral mild symptoms 
and chilblains.  A 30 percent rating is provided for 
bilateral symptoms involving persistent moderate swelling, 
tenderness, redness, etc.,  and a 50 percent rating is 
warranted for loss of toes, or parts, and persistent severe 
symptoms.  (Note: With extensive losses, higher ratings may 
be found warranted by reference to amputation ratings for 
toes and combinations of toes; in the most severe cases, 
ratings for amputation or loss of use of one or both feet 
should be considered.  There is no requirement of loss of 
toes or parts for the persistent moderate or mild under this 
diagnostic code.) 38 C.F.R. Part 4, 4.110, Diagnostic Code 
7122 (prior to January 12, 1998).

Effective January 12, 1998, criteria for rating the residuals 
of cold injury to the feet became more favorable to the 
veteran as they are evaluated under the provisions of 38 
C.F.R. Part 4, 4.25, 4.26, 4.104, Diagnostic Code 7122 (on 
and after January 12, 1998), with each foot to be rated 
separately.  Cold injury residuals are evaluated as 10 
percent disabling where there is pain, numbness, cold 
sensitivity, or arthralgia; as 20 percent disabling where 
there is pain, numbness, cold sensitivity, or arthralgia plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts. A 30 percent evaluation is 
for application where there is pain, numbness, cold 
sensitivity, or arthralgia plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X- ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of the affected parts.  Note (1): Separately 
evaluate amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy under other diagnostic codes. 
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under diagnostic code 7122.  
Note (2): Evaluate each affected part (hand, foot, ear, nose) 
separately and combine the ratings, if appropriate, in 
accordance with 4.25 (combined ratings) and 4.26 (bilateral 
factor).  38 C.F.R. Part 4, 4.104, Diagnostic Code 7122 (on 
and after January 12, 1998).


A.  Entitlement to a rating in excess of 10 percent for the 
residuals of cold injury to the feet prior to January 12, 
1998 

A comprehensive review of the objective evidence of record 
demonstrates that prior to January 12, 1998, the veteran's 
service-connected cold injury was manifested by no more than 
mild symptoms consistent with the 10 percent evaluation in 
effect at that time.   

The October 1995 VA record showed that the veteran's feet had 
good vibratory sense and position and that there was a 
palpable dorsalis pedis pulse bilaterally.  While the October 
1995 addendum did include a note indicating that the 
veteran's feet "got kind of a reddish color", the VA 
physician who performed the VA examination in September 1996 
specifically found that there was no redness or swelling of 
the feet.  Furthermore, during the September 1996 
examination, the veteran himself denied foot pain as well as 
any sensitivity to the cold, and he also claimed that he had 
no skin changes on the feet except the occasional loss of his 
toenails.  The Board also notes that the examining physician 
reported that there was no skin breakdown on the feet, no 
skin ulcers, and that sensation was intact and equal 
bilaterally.

The objective evidence from this period shows no more than 
mild symptoms, and in this regard, the Board finds that the 
veteran's disability picture attributable to his the 
residuals of cold injury to the feet most nearly approximated 
those criteria for a 10 percent evaluation under the criteria 
in effect prior to January 12, 1998.  38 C.F.R. 4.7.  Without 
objective evidence of findings of persistent moderate 
swelling, tenderness, or redness, a rating in excess of 10 
percent is not warranted prior to January 12, 1998.  See 38 
C.F.R. Part 4, 4.110, Diagnostic Code 7122 (1997).


B.  Entitlement to a rating in excess of 30 percent for the 
residuals of cold injury to each of the right and left feet, 
since January 12, 1998

The Board finds that the evidence supports the current 30 
percent evaluation for each foot effective January 12, 1998, 
the date of the change in regulations.  As noted, there are 
cold injury residuals with pain, numbness, cold sensitivity, 
nail abnormality, color changes, locally impaired sensation 
and/or hyperhidrosis shown on VA examination reports dated in 
February 1998 and February 2001.  These symptoms comport with 
a 30 percent evaluation for residuals of a cold injury for 
each foot.  This is the maximum rating allowed by law for 
evaluating cold injury residuals.  38 C.F.R. Part 4, 4.104, 
Diagnostic Code 7122 (on and after January 12, 1998).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, 
including the possibility of referral for the assignment of 
an extraschedular evaluation.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is made. 
38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. Id.

In regards to industrial impairment, it is noted that a 
vocational history reported on VA examination in April 1997 
indicated that the veteran was employed most of the time 
after leaving military service, until his stroke, which was 
in 1984.  A review of the records does not show that his 
retirement resulted from his service-connected disabilities.  
The veteran has not produced any documents from his former 
employer implicating his service-connected disabilities in 
his retirement.

Moreover, a review of the claims file does not show that his 
service-connected disorders have resulted in hospitalization.  
Although he complains of painful feet, he is appropriately 
compensated by the ratings assigned by this decision.  
Neither the veteran's statements nor the medical records 
indicate that the disabilities warrant the assignment of 
extraschedular evaluations.


ORDER

A rating in excess of 10 percent for the residuals of cold 
injury to the feet, prior to January 12, 1998, is denied.

A rating in excess of 30 percent for the residuals of cold 
injury to the right foot, from January 12, 1998, is denied.

A rating in excess of 30 percent for the residuals of cold 
injury to the left foot, from January 12, 1998, is denied.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board 
must be initiated by a NOD and completed by a substantive 
appeal after a SOC is furnished to the veteran.  In essence, 
the following sequence is required:  There must be a decision 
by the RO, the veteran must express timely disagreement with 
the decision (by filing the NOD within one year of the date 
of mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the veteran (in the 
form of a SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

In an October 1996 rating decision, the RO denied the 
veteran's claim for service connection for osteoporosis as 
secondary to cold injury.  Notice of this decision was sent 
to the veteran on October 24, 1996.  While the veteran 
submitted a statement expressing disagreement with that 
decision in October 1997, within one year of the date notice 
was sent, it appears that no subsequent SOC was ever issued 
with regard to this issue.  Under Manlincon v. West, 12 Vet. 
App. 238, 240 (1999), the Board must instruct the RO that 
this issue remains pending in appellate status (see 38 C.F.R. 
§ 3.160(c)) and requires further action.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy 
that this claim is not before the Board at this time and will 
only be before the Board if the veteran files a timely 
substantive appeal.  The Board's actions regarding this issue 
are taken to fulfill the requirements of the Court in 
Manlincon.  

Turning to the final issue on appeal, the Board notes that 
the veteran's claim for a total rating based on individual 
unemployability due to service-connected disorders cannot be 
resolved until after resolution of the claim for service 
connection for osteoporosis.  As these issues are 
inextricably intertwined they must be addressed together 
following action accomplished on remand.  See Harris, supra.     

Consequently, the case is REMANDED for the following:

1.  The RO should issue a statement of 
the case to the veteran addressing the 
issue of entitlement to service 
connection for osteoporosis as 
secondary to cold injuries to the 
lower extremities, and including 
citation to all relevant law and 
regulation pertinent to this claim.  
This should include consideration of 
all evidence of record.   The veteran 
must be advised of the time limit for 
filing a substantive appeal.  
38 C.F.R. § 20.302(b).  Then, only if 
the appeal is timely perfected, this 
issue is to be returned to the Board 
for further appellate consideration, 
if otherwise in order.

2. Ask the veteran to identify all 
health care providers who have treated 
him for his service-connected 
disabilities.  Obtain copies of 
records, not already on file, from 
each health care provider the veteran 
identifies.

3.  The issue of entitlement to a 
total rating based on individual 
unemployability should again be 
considered. Should the prior denial be 
confirmed, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



